Citation Nr: 0701062	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
hypertension and coronary artery disease and entitlement to 
TDIU. 

The veteran testified at a September 2005 hearing before a 
Decision Review Officer at the RO.  A transcript has been 
associated with the file.

The Board received evidence directly from A.L., a friend of 
the veteran, in May 2006, which related to the veteran's 
traumatic experiences in Vietnam.  The veteran's experiences 
relate to the existence of PTSD, which is not before the 
Board.  As such, the evidence is not relevant, and the file 
need not be returned to the RO for initial consideration.  
See 38 C.F.R. § 20.1304(c) (2006) (any pertinent evidence 
accepted directly at the Board must be referred to the agency 
of original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant).


FINDINGS OF FACT

1.  The veteran is currently service connected for PTSD.  

2.  The veteran has current diagnoses of hypertension and 
coronary artery disease.

3.  Hypertension and coronary artery disease have not been 
shown to have been incurred in service, and are not shown to 
be related to any inservice events or to service-connected 
PTSD.

4.  The veteran's service connected disabilities are PTSD, 
rated as 30 percent disabling, residuals of a shrapnel wound 
of the left 11th cranial nerve with peripheral neuropathy, 
rated as 10 percent disabling, tinnitus, rated as 10 percent 
disabling, bilateral hearing loss, rated as 10 percent 
disabling, and shrapnel wound residuals of the right forearm, 
malaria, residuals of amebiasis and hookworm infestations and 
left upper thigh shrapnel wound scars, all rated as 
noncompensable.  These evaluations do not meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability.

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by active service, nor was it the result of the 
veteran's service connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2006).

2.  The veteran's coronary artery disease was not incurred in 
or aggravated by active service, nor was it the result of the 
veteran's service connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2006).

3.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. § 4.16(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Secondary Service Connection

The veteran contends that his current hypertension and 
coronary artery disease are secondary to his service-
connected PTSD.  As noted above, his claims will also be 
considered on a direct basis to accord him every possible 
consideration.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and the appeal will be denied on the basis that no 
evidence has been obtained to indicate that the veteran's 
current hypertension and coronary artery disease are related 
to service on a direct or secondary basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board concedes that the veteran currently suffers from 
hypertension and coronary artery disease.  However, there is 
no evidence in the veteran's service medical records that he 
suffered from any of the aforementioned conditions during his 
time in service.  Since the evidence does not support the 
presence of a disease or injury in service, the veteran's 
claim fails on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); see also Hickson, supra.  The Board also 
notes that the veteran has not claimed these conditions to be 
directly related to service.

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service traumatic experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

The veteran had a February 2004 VA examination.  Following 
review of the claims file, the examiner noted his 
hypertension and coronary artery disease, but stated that the 
conditions were not likely related to PTSD.  The examiner 
noted that stress could "transiently elevate blood 
pressure...such temporary elevation does not aggravate or cause 
the underlying condition of hypertension."  The examiner was 
also unable to find, and had not heard of, research 
"relating [PTSD] as an etiology of arterial hypertension or 
coronary artery disease."  

The veteran testified at his September 2005 hearing that one 
of his care providers at VA, C.W., had told him that his 
hypertension and coronary artery disease were related to his 
PTSD.  Also, the veteran has submitted a May 18, 1995 opinion 
from a professor at UCLA to the effect that hypertension can 
be the result of PTSD.  The Board will address each concern 
in turn.

The RO responded to the veteran's testimony regarding C.W.'s 
opinion by requesting up to date VA treatment records.  On 
review, the RO and the Board have been unable to find an 
instance where C.W. had recorded that opinion on the record.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that hearsay medical evidence, as transmitted by a lay 
person, is not sufficient to support a claim because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  

With regard to the May 18, 1995 opinion submitted by the 
veteran, the professor concludes that hypertension could be 
etiologically linked to PTSD.  The professor conducted a 
review of medical literature, which is summarized in the 
opinion.  He states that the literature, "when taken 
together, make a compelling case for the thesis that 
psychological factors play a causative role in the 
development of hypertension."  His main rationales are that:

"the veteran would not have needed to be fully 
hypertensive at the time of discharge, but might have 
only experienced a modest (sub-clinical) increase in 
blood pressure which, when added to the normal increment 
associated with aging, would ultimately develop into 
hypertension.  Furthermore, the veteran's body has been 
responding physiologically to stress, not just during 
the time of combat..., but probably nearly daily for the 
ensuing years by virtue of his stress-related...symptoms.  
Hence, what may appear to be a disconnected, future 
manifestation of a past trauma may indeed represent 
something quite different, i.e., the cumulative effect 
of years of stress and the body's response to it."  

His relevant conclusions are that "wartime experience often 
plays a causative role in the development of hypertension," 
and that "[t]hose veterans suffering from [PTSD], the 
prototypical anxiety disorder, are at increased risk for 
developing hypertension."  

The Board notes medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993), supra; see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
opinion evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case.  As such, it cannot support the claim.  Furthermore, 
the opinion of the professor is couched in terms of "may" 
and "probably" which further erode its probative value.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).

While the 1995 opinion cannot support the claim, it also does 
not impugn the February 2004 VA examination opinion, such 
that an additional opinion is required.  The Board finds that 
the February 2004 opinion reflects a clear understanding of 
the questions posed, and it reflects a familiarity with and 
discussion of the veteran's pertinent clinical history and 
present complaints. The reviewer did not misread or misreport 
the evidence, and the reviewer analyzed and cited the 
pertinent data in reaching his conclusions.  Further, the 
reviewer discussed the pertinent findings of that record in 
support of his conclusions.  

The Board notes that in Fast Letter 01-05, issued by the 
Veterans Benefits Administration on January 16, 2001, it was 
noted that medical literature on this subject continues to 
state that it is premature to draw firm conclusions about the 
relationship between PTSD and cardiovascular disorders.  
Simply stating, in general terms, that stress or anxiety 
affect a person, is not equivalent to rendering a valid 
opinion as to medical etiology in this specific veteran's 
case.

A previous Fast Letter (that of 96-95 issued on September 26, 
1996) also noted that the Veterans Health Administration had 
concluded that a causative relationship between PTSD or other 
long-term stress and subsequent development of cardiovascular 
disease had not been established.  Although these letters are 
not binding on the Board, they lend further support to the 
conclusions reached in this case.  The Board has weighed the 
medical evidence discussed above, and has found the evidence 
to preponderate against a relationship between the veteran's 
hypertension and coronary artery disease and his service 
connected PTSD.  The claim must fail.  See Allen, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for hypertension and coronary artery 
disease, claimed as secondary to PTSD.  See Gilbert, 1 Vet. 
App. at 53.


II. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran's service connected disabilities are PTSD, rated 
as 30 percent disabling, residuals of a shrapnel wound of the 
left 11th cranial nerve with peripheral neuropathy, rated as 
10 percent disabling, tinnitus, rated as 10 percent 
disabling, bilateral hearing loss, rated as 10 percent 
disabling, and shrapnel wound residuals of the right forearm, 
malaria, residuals of amebiasis and hookworm infestations and 
left upper thigh shrapnel wound scars, all rated as 
noncompensable.  The veteran's combined rating is 50 percent.  
38 C.F.R. § 4.25.  The veteran does not meet the schedular 
criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

Although the veteran maintains that his service-connected 
conditions render him unemployable, the preponderance of the 
evidence is against such a conclusion.

The veteran's service records indicate that he entered 
service in 1966 at the age of twenty one.  He had completed 
one year of high school.  A Social Survey completed in April 
2002 indicates that the veteran dropped out of school and did 
not receive a GED.  The veteran reported that he had worked 
as a janitor for 23 years and had recently resigned after two 
back surgeries and not being able to complete the job 
requirements.  There is no indication that the veteran's 
service connected disabilities interfered with his job, or 
that he was unable to return to work solely because of his 
service connected conditions.  

During the February 2004 VA examination discussed above, the 
examiner indicated that the veteran's service connected 
disabilities did not render him unemployable.  More 
specifically, the examiner stated that:

"[t]his veteran is going to have a great deal of 
difficulty doing any type of employment.  The majority 
of his problem deals with the back, which is not 
service-connected.  Veteran has worked throughout his 
years with the service-connected problems.  They do 
cause some problems, but they would not cause total 
unemployability."

The veteran also had a psychological assessment of his PTSD 
in February 2004.  This assessment indicates that the veteran 
should continue treatment at the Jefferson Barracks VA 
facility; however, there is no indication that the veteran is 
unemployable due to his service connected disabilities.  

The veteran has been found totally disabled by the Social 
Security Administration (SSA) as of August 2001.  Decisions 
of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Adjudication of VA and Social Security claims is 
based on different laws and regulations.  VA is not able to 
consider all of the disabilities from which the veteran 
suffers in determining unemployability, only those which are 
service connected.  See 38 C.F.R. § 4.16(a).  The Social 
Security decision indicates that the veteran is disabled due 
to discogenic and degenerative disorders of the back.  There 
are no secondary diagnoses established.  The veteran is not 
service connected for his back, which was the result of a 
work related accident.  The Social Security decision, if 
anything, weighs against this claim, in that, no service 
connected disorders were listed as secondary diagnoses 
contributing to unemployability.  

In sum, there is no medical evidence that the veteran's 
service connected disabilities render him unemployable.  
Although he has not allegedly held full-time employment since 
leaving his janitorial job in 2000 or 2001, the preponderance 
of the evidence is against finding that his service-connected 
conditions have resulted in his unemployability.  In the 
absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the combined 
disability evaluation of 50 percent, the preponderance of the 
evidence is against the veteran's claim that he is precluded 
from securing substantially gainful employment solely by 
reason of his service-connected disabilities or that he is 
incapable of performing the physical acts required by 
employment due solely to his service-connected disabilities, 
even when his disabilities are assessed in the context of 
subjective factors such as his occupational background and 
level of education.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for TDIU.  
See Gilbert, 1 Vet. App. at 53.


III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The September 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claims for service connection and TDIU, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his hypertension or coronary artery 
disease can be directly attributed to service.  The examiner 
also addressed whether the veteran's service connected 
disabilities rendered him unemployable.  Further examination 
or opinion is not needed on the service connection claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail above.  Additional evidence on the TDIU claim is not 
necessary as the opinion offered is competent, probative and 
uncontested by any other medical evidence of record.  

In response to the December 2005 Supplemental Statement of 
the Case, the veteran sent a statement received by the Board 
in March 2006, contending that the opinion given at the 
February 2004 VA examination was inadequate because it had 
not been offered by one of his treating physicians.  The 
Board finds this argument to be unavailing.  VA's benefits 
statutes and regulations do not provide any basis for the 
"treating physician rule," and, in fact, conflict with such 
a rule.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
As discussed above, the Board finds the examiner's opinion to 
be thorough, competent and supported by the medical evidence 
of record.  Additional examination is not warranted.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for hypertension claimed as 
secondary to service-connected PTSD is denied.

Entitlement to service connection for coronary artery disease 
claimed as secondary to service-connected PTSD is denied.

Entitlement to TDIU is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


